PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/577,855
Filing Date: 19 Dec 2014
Appellant(s): Tribble et al.



__________________
Dennis A. Majewski
Registration No.: 65,578
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 21, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 30, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues: The method recited in independent Claim 29 provides an inventive concept that determines whether parsed medication data is suitable for automated handling by an automated medication preparation system. The medication data is parsed for prescribed information using a central processing unit in accordance with a set of configuration rules. The central processing unit divides the parsed data into two mutually exclusive data sets based on whether the data is suitable for automated handling by an automated medication preparation system. The parsed data that is suitable for automatic handling by the automated medication preparation system is used to initiate a launch of one or more automated medication preparation processes to manufacture one or more doses that are suitable for delivery and administration to a patient. The parsed data that is not suitable for automatic handling by the automated medication preparation system is directed to a printer as a filtered output consisting of only those jobs that require manual handling. To determine suitability, present Claim 29 recites in part that the central processing unit determines at least one of: (1) that a drug code is identifiable in medication data in the parsed data, (2) that a drug identified by a drug code in the medication data in the parsed data is handled by the automated medication preparation system, (3) that a drug identified by a drug code in the medication data in the parsed data is available at the automated medication preparation system, or (4) that an error was not generated during the parsing of the data.
The above-features of independent Claim 29 specify discrete conditions under which parsed medication data is deemed suitable for automated handling by an automated medication preparation system to prepare a medication. The conditions include determining whether the parsed data includes certain information for preparing medication. The conditions also include ensuring the automated 
The current Office Action fails to address why such features are not an inventive concept other than the features constituting routine operations performed by a generic computer system. The Office Action has not cited pharmacy-related evidence that shows determining whether parsed medication data is suitable for an automated medication preparation system comprises a known and conventional operation. Appellant accordingly respectfully submits that for this additional reason, Claims 29 to 46 recite an inventive concept over known pharmacy practices,
Examiner Answer: Appellants argument(s) are exclusively based on data that is provided for determining suitability of a prescriptions automated preparation or need to be manually filled/prepared in order to reduce the burden on pharmacists. These claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more efficient by using at least artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement. The claimed determining notion is a mental process that can be done in the mind (e.g. an observation, evaluation, judgment, opinion). 
The combination of elements do not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
The claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations do not display  improvements to the functioning of a computer, or to any other technology or technical field; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EDWARD B WINSTON III/Examiner, Art Unit 3626         
                                                                                                                                                                                               Conferees:

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626    

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.